Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	This action is in response to the Applicant’s amendment filed on June 6, 2022. Claims 2-5, 12, and 14-16 are canceled. Claims 1, 6-11, 13, and 17-20 are pending and will be considered for examination.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 6-11, 13, and 17-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

Step 1: Are the claims to a process, machine, manufacture, or composition of matter?
Claims 1 and 6-10 are to a system, which is a machine. Claims 11, 13, and 17-20 are to a method, which is a process. Therefore, claims 1, 6-11, 13, and 17-20 are to one of the four statutory categories of invention.  
Step 2(A): Is the claim directed to a law of nature, a natural phenomenon, or an abstract idea?
Prong One: Does the claim recite an abstract idea, law of nature, or natural phenomenon?
Taking claim 1 as representative, the claim recites limitations that fall within the certain methods of organizing human activity groupings of abstract ideas, including:
An on-demand service providing system comprising:
a server device that collects a measurement result by a sensor which measures a measurement via a network and provides a service for collecting the measurement result by the sensor in response to a request from a user; and
a logistics system configured to perform a delivery management of the sensor, 
wherein the server device comprises:
a selector configured to cause a terminal device to display a sensing service purchase screen for specifying a sensing service, and cause the terminal device to display a measurement contents selection screen for further specifying the sensing service; and
a constructor configured to associate individual identification information for specifying the sensor and a tenant identifier (ID) of the user of the terminal device, and set up on the server device a system environment to collect data transmitted via the network from the sensor identified by the individual identification information, and the constructor being configured to store the collected data into a data storage area corresponding to the tenant ID,
wherein the selector is configured to transmit a delivery request of the sensor to the logistics system based on a selection on the measurements contents selection screen,
wherein the constructor is configured to transmit, to the logistics system, initial setting information including information representing a transmission destination of the measurement result of the sensor, information representing a transmission period of the measurement result, information representing the measurement result to be transmitted, and a passcode for authentication and
wherein the logistics system is configured to set, to the sensor requested by the delivery request, the information representing the transmission destination of the measurement result of the sensor, the information representing the transmission period of the measurement result, the information representing the measurement result to be transmitted, and the passcode for authentication by using the initial setting information transmitted by the constructor.

Certain methods of organizing human activity include: 
fundamental economic principles or practices (including hedging, insurance, and mitigating risk) 
commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; and business relations)
managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)

The limitations emphasized above in bold are a process that, under its broadest reasonable interpretation, covers a commercial interaction and managing personal behavior between people. That is, other than reciting that the invention is computerized, and the measurement result is collected by a sensor via a network, and displaying options on a terminal device, nothing in the claim element precludes the invention from practically being performed by humans. For example, but for the computerized language and “by a sensor”, “via a network”, “of the sensor”, “to cause a terminal device”, “cause the terminal device”, “of the terminal device”, “on the server device”, “transmitted via the network from the sensor”, “of the sensor to the logistics system”, “to the logistics system”, “for the sensor”, and “by the constructor”, the steps of “collects”, “perform”, “display”, “associate”, “transmit”, “transmit”, and “perform” in the context of this claim encompasses sales activities/behaviors and following rules/instructions.
If a claim limitation, under its broadest reasonable interpretation, covers a commercial interaction but for the recitation of generic computer components, then it falls within the “certain methods of organizing human activity” grouping of abstract ideas. Accordingly, claim 1 recites an abstract idea. Claims 6-11, 13, and 17-20 recite the same abstract idea identified in claim 1.

Prong Two: Does the claim recite additional elements that integrate the judicial exception into a practical application?
Claims 1, 6-11, 13, and 17-20 recite additional elements, including:
An on-demand service providing system comprising:
a server device that collects a measurement result by a sensor which measures a measurement via a network and provides a service for collecting the measurement result by the sensor in response to a request from a user; and
a logistics system configured to perform a delivery management of the sensor, 
wherein the server device comprises:
a selector configured to cause a terminal device to display a sensing service purchase screen for specifying a sensing service, and cause the terminal device to display a measurement contents selection screen for further specifying the sensing service; and
a constructor configured to associate individual identification information for specifying the sensor and a tenant identifier (ID) of the user of the terminal device, and set up on the server device a system environment to collect data transmitted via the network from the sensor identified by the individual identification information, and the constructor being configured to store the collected data into a data storage area corresponding to the tenant ID,
wherein the selector is configured to transmit a delivery request of the sensor to the logistics system based on a selection on the measurements contents selection screen,
wherein the constructor is configured to transmit, to the logistics system, initial setting information including information representing a transmission destination of the measurement result of the sensor, information representing a transmission period of the measurement result, information representing the measurement result to be transmitted, and a passcode for authentication and
wherein the logistics system is configured to set, to the sensor requested by the delivery request, the information representing the transmission destination of the measurement result of the sensor, the information representing the transmission period of the measurement result, the information representing the measurement result to be transmitted, and the passcode for authentication by using the initial setting information transmitted by the constructor.


The limitations emphasized above in bold are not indicative of integration into a practical application because:
The additional elements are recited at a high level of generality (i.e. as generic computing components) such that they amount to nothing more than mere instructions to implement or apply the abstract idea in a generic computing environment (or, merely use a computer as a tool to perform an abstract idea.)  Specifically, the additional elements of a system, server device, sensor, network, logistics system, selector, terminal device, screen, constructor, system environment, and data storage area are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of connecting to the internet) such that it amounts no more than mere instructions to apply the exception using a generic computer. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea. Further, the additional elements, whether taken individually or in combination as a whole, do no more than generally link the use of the abstract idea to a particular technological environment or field of use (such as the Internet). For example, stating that the invention is computerized, and the measurement is performed via a network by a sensor, only generally links the commercial interactions to a computer environment. Employing well-known computer functions to execute an abstract idea, even when limiting the use of the idea to one particular environment, does not integrate the exception into a practical application.
            Additionally, the additional elements are insufficient to integrate the abstract idea into a practical application because the claim fails to i) reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, ii) apply the judicial exception with, or use the judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim, iii) effect a transformation or reduction of a particular article to a different state or thing, or iv) apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment. Accordingly, the abstract idea is not integrated into a practical application.
Claims 10, and 20 recite the additional element of a charging device. This element is recited at a high level of generality such that it amounts to nothing more than mere instructions to implement or apply the abstract idea in a generic computing environment. Accordingly, this additional element, whether taken individually or in combination as a whole, does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.

Step 2(B): Does the claim recite additional elements that amount to significantly more than the judicial exception?
The next step is to analyze the claims to determine whether there are additional limitations recited that amount to significantly more than the abstract idea.  
Claims 1, 6-11, 13, and 17-20 recite additional limitations that, when taken individually or in combination as a whole, do not amount to significantly more than the abstract idea itself. These additional elements amount to no more than a general link to a technological environment.  
Furthermore, the additional elements, whether taken individually or in combination as a whole, fail to provide significantly more because the claim simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. The claims utilize functions the courts have held to be well-understood, routine and conventional activities, (MPEP 2106.05(d)(II)) including:
receiving or transmitting data over a network (e.g. collects a measurement result, display a sensing service purchase screen, display a measurement contents selection screen, transmit a delivery request, transmit initial setting information) see Symantec, TLI Communications, OIP Techs
Even considered as an ordered combination (as a whole), the additional elements do not add anything significantly more than when considered individually. Therefore, the claims do not amount to significantly more than the abstract idea itself.
Claims 10, and 20 recite the additional element of a charging device. This element is recited at a high level of generality such that it amounts to nothing more than mere instructions to implement or apply the abstract idea in a generic computing environment. 
Taking the additional element individually, the component performs purely a generic function. Taking the additional element in combination, the claims as a whole are directed to an abstract idea that is implemented using a generic computer component. As such, there is no inventive concept sufficient to transform the claimed subject matter into a patent-eligible application. The claims do not amount to significantly more than the abstract idea itself.

Response to Arguments
Applicant’s arguments, with respect to the rejection of the claims under 35 U.S.C. 101, have been fully considered but they are not persuasive.
The Applicant argues that the limitation of “…information representing a transmission destination of the measurement result of the sensor, information representing a transmission period of the measurement result, information representing the measurement result to be transmitted, and a passcode for authentication…” leads to a technical improvement in the functioning of the on-demand service. The examiner respectfully disagrees because this no more than receiving or transmitting data over a network. The courts have held receiving or transmitting data over a network to be a well-understood, routine and conventional activity, (MPEP 2106.05(d)(II); see Symantec, TLI Communications, OIP Techs).

	Allowable Subject Matter
Claims 1, 6-11, 13, and 17-20 would be allowable if rewritten or amended to overcome the rejections under 35 U.S.C. 101, set forth in this Office action. Statement of allowance is in reference to independent claims 1 and 11. All other claims are dependent on these claims.
Independent claims 1 and 11 recite the following:

“...the constructor is configured to transmit, to the logistics system, initial setting information including information representing a transmission destination of the measurement result of the sensor, information representing a transmission period of the measurement result, information representing the measurement result to be transmitted, and a passcode for authentication...the logistics system is configured to set, to the sensor requested by the delivery request, the information representing the transmission destination of the measurement result of the sensor, the information representing the transmission period of the measurement result, the information representing the measurement result to be transmitted, and the passcode for authentication...”

Discussion of the most relevant prior art:
The following references have been identified as the most relevant prior art to the claimed invention.
(i) US 8,050,882 B2 (“Sierer”): Sierer discloses an on-demand service providing system comprising: a server device that collects a measurement result by a sensor which measures a measurement target via a network and provides a service for collecting the measurement result by the sensor in response to a request from a user (col. 3, lines 7-24: “client computer system may couple to a server over a network…client computer system may receive user input specifying requirements for a desired task, and the client may provide these requirements to the server…to perform the task…including measurement”; col. 11, lines 64-67: “’measurement device’ includes…sensors); and a logistics system [vendor performs delivery] configured to perform a delivery management of the sensor [hardware] (col. 38, lines 15-24: “user may specify a measurement task, and configuration software and/or data may be provided to configure the user's measurement system to perform the specified measurement task…the method may provide the requisite hardware (possibly pre-configured to perform the task) to the user. In other words, the user may purchase the hardware from the vendor, who may then deliver the hardware to the user”), wherein the server device comprises: a selector configured to cause a terminal device to display a sensing service purchase screen for specifying a sensing service (col. 23, lines 27-34: “the user may invoke a measurement task specifier, e.g., running on either the client computer system 102 or the server 103 [selector], to specify or configure the desired measurement task, thereby producing a measurement task specification. The measurement task specifier may include a graphical user interface (GUI) which enables the user to easily and simply specify or configure a desired measurement task [sensing service]”), and cause the terminal device to display a measurement contents selection screen for further specifying the sensing service (col. 23, lines 35-38: “This may involve selecting various parameters of the task such as the type of measurement being performed using voltage, current, desired signal analysis, etc. and other measurement settings [measurement contents selection]”); and constructor configured to associate individual identification information for specifying the sensor and the user of the terminal device (col. 3, lines 51-52: “information specifying the measurement devices [identification information for specifying the sensor] present in the user's system”; col. 47, lines 1-7: “the reconfigurable measurement device includes its own IP address which the user may provide [identification information for specifying the user of the terminal device]…server may be operable to automatically and programmatically configure the reconfigurable measurement device with a program of the appropriate type based on the user's requirements”), and set up on the server device a system environment to collect data transmitted via the network from the sensor identified by the individual identification information (col. 26, lines 59-62 – col. 27, lines 1-10: “an expert system comprised on the server 103 may operate to analyze the measurement task specification and determine the one or more measurement programs and/or measurement device products… runtime specification may comprise a specification of the parameters of one or more measurement primitives, where each measurement primitive comprises a software object and corresponding configuration settings, and where each measurement primitive is operable to implement at least a portion of the measurement task”) and the constructor being configured to store the collected data into a data storage area (col. 16, lines 45-50: “computer system 102 and/or one or more of the instruments or devices (e.g., reconfigurable instruments) may include a memory medium (or memory mediums) on which data and software according to the present invention may be stored”), wherein the selector is configured to transmit a delivery request of the sensor to the logistics system based on a selection on the measurement contents selection screen (col. 38, lines 15-24: “user may specify a measurement task [selection], and configuration software and/or data may be provided to configure the user's measurement system to perform the specified measurement task…the method may provide the requisite hardware (possibly pre-configured to perform the task) [sensor] to the user. In other words, the user may purchase the hardware from the vendor, who may then deliver the hardware to the user [vendor is a logistics system which performs delivery]”; col. 39, lines 47-57: “user may specify a task, such as over a network, a server [selector] may generate a graphical program from the user-specified task specification and send the graphical program to the client”), wherein the constructor is configured to transmit, to the logistics system [vendor], initial setting information used for setting up the sensor (col. 8, lines 37-44: “server may also transmit the products that have been determined to the hardware fulfillment server (vendor) so that the hardware device can be appropriately configured before being sent to the user. Thus, the manufacturer may configure the measurement hardware device with the respective products”), and wherein the logistics system is configured to perform an initial setting process for the sensor request by the delivery request by using the initial setting information transmitted by the constructor (col. 8, lines 37-45: “the manufacturer may configure the measurement hardware device with the respective products, e.g. by storing a software program on the device or by configuring a programmable hardware element on the device, prior to sending the indicated hardware device to the user”). Sierer does not teach or suggest the limitations identified above.
(ii) “An Indoor Wireless System for Personalized Shopping Assistance” by Abhaya Asthana et al. (“Asthana”): Asthana discloses the use of sensors to monitor the movement of consumers in a shopping environment and transmit this data to a server. Asthana does not teach or suggest the limitations identified above.
Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAEEM U HAQ whose telephone number is (571)272-6758. The examiner can normally be reached M-F 9-5 (Flex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa T. Thein can be reached on (571) 272-6764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/NAEEM U HAQ/Primary Examiner, Art Unit 3625